Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments to the specification claims and drawings filed on December 29, 2021

have been entered. 

Claims 1-22 and 24 are currently pending of which claim 1 is presented in independent form.
Claim 23 has been canceled. Claims 1-22 have been amended. New claim 24 has been added.
No new matter has been added.
Specification: 
The specification and abstract have been amended in order to conform this patent application to customary United States patent practice.
Drawing:
Claim 5 has been amended. And Fig.1 shows the first axial toothing region having twice as many teeth as the second axial toothing.


Claim Rejections - 35 USC § 103
Claims (1-4, 7, 9-19, 21-22) are rejected under 35 U.S.C. 103 as being unpatentable over Reswick (US 1951771), and further in view of Conley (US 9,140,407 B2).
Prior Art Drawings used for Obviousness Rejection : Fig. 7 and  Fig. 8
Regarding Claim 1, Reswick (See page 1, line 35; page 2, line 87; Fig. 1-7) teaches:
A lubricant distributor (compressor A, through line 6; Fig.1, page 1, line 35 and 50-51) , for distributing lubricant to at least one lubrication point (distributor B), comprising: 
-a distributor body (B, see Fig.4,5: casing 12) having an inlet opening (15) for lubricant which is fluidically connected to at least one outlet passage (Fig. 4, Lubricant, under pressure injected through inlet port 5 flows through the peripheral port 30, by-passage 31, by-passage 17 and port 33 into the bore 34 where it actuates the piston to the right. The piston forces the lubricant in bore 34 outwardly through valve port 35 and casing port 14', Page 2, line21-28) which opens into an outlet opening (14) of the distributor body (12), 
-a rotary valve (19) rotatably mounted in the distributor body (12) and adjustable between an open position of the rotary valve (19) in which the at least one outlet passage (14) is open to allow lubricant to pass to the at least one outlet opening (14) and a closed position of the rotary valve (19) in which the at least one outlet passage is closed, 
a drive, coupled to a control gear (46) comprising a control gearwheel (48) having at least one control toothing section engageable with a toothing (47) of the rotary valve to adjust the rotary valve (19) between the open position and the closed position, 

Reswick does not teach:
a lubrication time interval, during which the rotary valve is in the open position, is variably adjustable.

However, Conley teaches:
A lubrication time interval (desired intervals of time ; Col., ln.48) during which the rotary valve (divider valves 530; Col.11, ln.47-48) is in the open position (switch 532 connected to the controller 450 for monitoring proper operation of the divider valve.; Col.11, ln.51-52) is variably adjustable (The divider valves operate to deliver metered amounts of lubricant; Col.11, ln.48-49).
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Reswick by incorporating the controller as taught by Conley, in order to time and adjust the lubrication sequences to meet operational demands.  


Regarding Claim 2, Reswick as modified by Conley teaches all the limitations of the current invention as stated in claim 1 above: 
Reswick further teaches: The lubricant distributor according to claim 1, 
wherein the drive (Control gear 46 coupled to electric motor 45) comprises a drive shaft driven by an electric motor (see Fig.1: 45) and having a toothing (48) that meshes with a drive toothing of the control gearwheel (47: Power transmission from 45 to 47 via 46 and 48). 

Regarding Claim 3, Reswick as modified by Conley teaches all the limitations of the current invention as stated in claim 1 above: 
Reswick further teaches: The lubricant distributor according to claim 1,
wherein a plurality of rotary valves (19: see Fig. 2-3, Casing 12, page 1, lines 50-51) are arranged around the control gearwheel (48), at the same distance from the axis of rotation of the respective rotary valve (19: valve 19 couple to gear 47) to an axis of rotation of the control gearwheel (48).

Regarding Claim 4, Reswick as modified by Conley teaches all the limitations of the current invention as stated in claim 1 above: 
Reswick further teaches: The lubricant distributor according to claim 1,
wherein the control gearwheel (48) comprises at least one toothed sector over which a control gear (47) section extends and at least one toothless sector (cylindrical portion 50; Page 2, line 56-57).

Regarding Claim 7, Reswick as modified by Conley teaches all the limitations of the current invention as stated in claim 1 above: 
Reswick further teaches: The lubricant distributor according to claim 1,
wherein the control gearwheel (pinion 48) comprises a toothless sector (pinion 48 is provided with a cylindrical portion 50; Page 2, line 56-59), having a first and a second axial region, wherein the first axial region has a circumferential recess (The cylindrical portion is provided with oppositely disposed recesses 51; Page 2, line 62-65).


Regarding Claim 9, Reswick as modified by Conley teaches all the limitations of the current invention as stated in claim 1 above: 
Reswick further teaches: The lubricant distributor according to claim 1, 
wherein a circumferential area (cylindrical portion 50; Page 2, line 56-57) in the second axial region of the control gearwheel (48) blocks a rotary movement of the rotary valve 19 (Page 2, line 61-62: hold the gears 47 stationary; Page 2, line 52-53: the intermittent-motion gear 47 is affixed non rotatably to the valve 19) when the rotary valve (19) is in a closed position (between the step-by-step movement of the gears 47; the intermittent-motion gear 47 is affixed non rotatably to the valve. Page 2, line 52-53), by tooth flanks of teeth striking against the circumferential area in the second axial region of the control gearwheel (48) during a rotation of the rotary valve (19).

Regarding Claim 10, Reswick as modified by Conley teaches all the limitations of the current invention as stated in claim 1 above: 
Reswick further teaches: The lubricant distributor according to claim 1,
wherein the distributor body (casing 12) has a radial inlet channel which originates from the inlet opening (15) and is fluidically connected to the at least one preferably radial outlet passage (inlet port 15 …communicates through line 6 with source of lubricant; Fig.1-3, page 1, line 65-67) via a central distribution channel (compressor A through line 6, Fig.1).


Regarding Claim 11, Reswick as modified by Conley teaches all the limitations of the current invention as stated in claim 1 above: 
Reswick further teaches: The lubricant distributor according to claim 1, 
wherein the control gearwheel (48) is seated on an axle (control gear47) which is mounted in the distributor body (casing 12) and is aligned parallel to an axis of rotation of the rotary valve (19).

Regarding Claim 12, Reswick as modified by Conley teaches all the limitations of the current invention as stated in claim 1 above: 
Reswick further teaches: The lubricant distributor according to claim 11, 
the wherein a distribution channel is formed as an annular channel (annular peripheral groove or port 30; Pg. 1, line 90-91), in a circumferential area of the axle (rotary valve 19).

Regarding Claim 13, Reswick as modified by Conley teaches all the limitations of the current invention as stated in claim 1 above: 
Reswick further teaches: The lubricant distributor according to claim 1,
wherein the rotary valve (19) comprises a shut-off body (cylindrical valve 19; Page 1, line 77-78), having a through opening preferably perpendicular to the axis of rotation (A port, 35 leads from the bore and opens upon the exterior of the cylinder in position to communicate respectively with the ports 14’, Page 2, line 1-4).

Regarding Claim 14, Reswick as modified by Conley teaches all the limitations of the current invention as stated in claim 1 above: 
Reswick further teaches: The lubricant distributor according to claim 1, 
wherein the outlet passage (Outlet passage line 6 -Fig.1) comprises an inner passage section opening into a distribution channel and an outer passage section (inlet port 15 in the casing communicates through line 6 with the source of lubricant; Fig.1-3, page 1, line 65-67), wherein a shut-off body of the rotary valve (19) is arranged between the inner (15) and outer passage sections (14).

Regarding Claim 15, Reswick as modified by Conley teaches all the limitations of the current invention as stated in claim 1 above: 
Reswick further teaches: The lubricant distributor according to claim 1, 
wherein the at least one control toothing section of the control gearwheel (48) is matched to a first axial toothing section, of the rotary valve (19) such that one revolution of the control gearwheel (48) causes the rotary valve to rotate by 180°.

Regarding Claim 16, Reswick as modified by Conley teaches all the limitations of the current invention as stated in claim 1 above: 
Reswick does not teach:
a lubrication time interval during which a plurality of rotary valves in succession are in the open position is variably adjustable.

However, Conley teaches:
A lubrication time interval (desired intervals of time ; Col., ln.48) during which a plurality of rotary valve (divider valves 530; Col.11, ln.47-48) in succession are in the open position (switch 532 connected to the controller 450 for monitoring proper operation of the divider valve.; Col.11, ln.51-52) is variably adjustable (The divider valves operate to deliver metered amounts of lubricant; Col.11, ln.48-49).

Regarding Claim 17, Reswick teaches all of the elements of the current invention as stated in claim 1 above: 
Reswick does not teach:
the electric motor is designed as a stepper motor, which is designed to be controllable by a distributor control unit.

However, Conley teaches:
the electric motor is designed as a stepper motor (stepper motor 394; Col.11,ln.21), which is designed to be controllable by a distributor control unit (controller 450; Col.11,ln.20).

Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Reswick by incorporating a stepper motor controllable by a distributor control unit as taught by Conley, in order to time and adjust the lubrication sequences by the controlled intermittent motion of the valves.  

Regarding Claim 18, Reswick as modified by Conley teaches all the limitations of the current invention as stated in claim 1 above: 
Reswick further teaches: The lubricant distributor according to claim 1, 
wherein between 2 and 16, outlet passages (43) are provided, each of which is assigned a rotary valve (19).
(Reswick (See Fig. 4 -5) discloses 4 outlet passages (43) on each side of each rotary valve for a 
total of eight per valve. See figures 1 where a side view of 4 outlets are shown and figure 2 where an axial view with 4 outlets shown. As such there are at least 4 outlets per valve)

Regarding Claim 19, Reswick as modified by Conley teaches all the limitations of the current invention as stated in claim 1 above: 
Reswick further teaches: The lubricant distributor according to claim 1,
wherein the lubricant distributor comprises a flow sensor (Piston 8 and 2 are connected by common piston rod 9), meter (gauge 10), which is fluidically connected to the inlet opening(15), for detecting a lubricant flow in the at least one outlet passage (14).

Regarding Claim 21, Reswick as modified by Conley teaches all the limitations of the current invention as stated in claim 1 above: 
Reswick further teaches: A lubricating device comprising a lubricant distributor according to claim 1 and a lubricant pump (compressor A; Pg. 1, line 35) which is connected (through line 6) to the inlet opening of the lubricant distributor in order to provide lubricant, which is subjected to a delivery pressure (Fig. 4, Lubricant, under pressure injected through inlet port 5 flows through the peripheral port 30, by-passage 31, by-passage 17 and port 33 into the bore 34 where it actuates the piston to the right. The piston forces the lubricant in bore 34 outwardly through valve port 35 and casing port 14', Page 2, line21-28).

Regarding Claim 22, Reswick as modified by Conley teaches all the limitations of the current invention as stated in claim 1 above: 
Reswick further teaches:  (See Fig. 1-7; page 1, lines 25-34; page 1, line 35- page 2, line 87)
A method for distributing lubricant to at least one lubrication point (B), by a lubricant distributor (compressor, A - page 1, line 35), which has at least one rotary valve (19) rotatably mounted in a distributor body (12) for opening and closing an outlet passage (14) of the distributor body (12) for lubricant, an electromotive drive (45) of the lubricant distributor (B) is coupled to a control gear (46) for adjusting the rotary valve (19), by a lubricant distributor or a lubricating device, 
a) adjusting the rotary valve (19) from a closed position, in which the outlet passage (14) is closed, into an open position, in which the outlet passage (14) is open, by actuating the drive (45), 
b) setting, a lubrication time interval by actuating the drive (45), wherein the rotary valve (19) is in the open position during a lubrication time interval, 
c) adjusting the rotary valve (19) from the open position to the closed position by actuating the drive (45), wherein one or more rotary valves (19) are opened and closed successively by repeating steps a) to c), the lubrication time interval being set differently in each case (See Fig. 1-7; page 1, lines 25-34; page 1, line 35- page 2, line 87).


Claims (5,6) are rejected under 35 U.S.C. 103 as being unpatentable over Reswick in view of Conley as applied to claim 1 above, and further Biermann (US 8,480,532 B2). 
Regarding Claim 5, Reswick/Conley teach all of the limitations as stated in claim 1 above:
Reswick does not teach: 
the toothing of the rotary valve has different axial toothing regions, wherein a first axial toothing region has fewer, teeth than a second axial toothing region.

However, Biermann teaches:                                                          
the toothing of the rotary valve (spur gear differential (1); Abstract) has different axial toothing regions, wherein a first axial toothing region (the first Sun (3); Abstract) has fewer teeth than a second axial toothing region (the second Sun (5); Abstract).

Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Reswick by incorporating the toothing regions as taught by Biermann in order to control the motion of the valves.

Regarding Claim 6, Reswick/Conley teach all of the limitations as stated in claim 1 above: 
Reswick does not teach:
first teeth of a first axial toothing region and second teeth of a second axial toothing region have different tooth lengths, wherein the first teeth having a first tooth length and second teeth having a second tooth length are arranged alternately.

However, Biermann teaches:
first teeth of a first axial toothing region (the teeth 40 of the first planet set 7; Col.5, ln.50) and second teeth of a second axial toothing region (the teeth 41 of the planet gears 9 of the second set; Col.5, ln.51-52) have different tooth lengths (The teeth 40 of the first planet set 7 are approximately twice as wide as the teeth 41 of the planet gears 9; Col.5, ln.50-51), wherein the first teeth having a first tooth length and second teeth having a second tooth length are arranged alternately.

Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Reswick by incorporating the toothing regions as taught by  Biermann in order to control the motion of the valves.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Reswick in view of Conley (US 9,140,407 B2) as applied to claim 1 above, and further Weigand (US20040129500A1).
Regarding Claim 20, Reswick teaches all of the limitations of the current invention as stated in claim 1 above: 
Reswick does not teach:
the lubricant distributor comprises a position detection device for detecting the position of the control gear, wherein the position detection device comprises a position sensor, which is designed as a Hall sensor or reed switch, and an exciter element which co-rotates with the control gearwheel.

However, Weigand in (Fig 1 and 4, Paragraph 0027 and) teaches that:                                                                                                                                                                      The lubricant distributor according to claim 1, characterized in that the lubricant distributor comprises a position detection device (coding 13 / coding pin; Pg.2, Ph.0027, ln.1-3) for detecting the position (reference value for the angle of rotation; Pg.2, Ph.0027, ln.2) of the control gear (lubricant dispenser 1; Pg.2, Ph.0027, ln.6), wherein the position detection device (coding 13 / coding pin; Pg.2, Ph.0027, ln.1-3) comprises a position sensor (sensor 14 and/or switch 11; Pg.2, Ph.0027, ln.4-5), which is designed as a Hall sensor or reed switch (sensor 14 and/or switch 11; Pg.2, Ph.0027, ln.4-5) , and an exciter element (electric motor drive 10; Pg.2, Ph.0023, ln.7-9) which co-rotates with the control gearwheel (lubricant dispenser 1; Pg.2, Ph.0027, ln.6).

Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Reswick by incorporating the detection device as taught by, Weigand to detect the position of the control gear in order to control lubricant delivery.

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 24 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 8 and 24,  the closest prior art of Biermann teaches a first axial toothing region and a second axial toothing region with different tooth lengths, however, Biermann does not teach:

the first toothing region of the toothing of the rotary valve extends into the first axial region but not into the second axial region of the control gearwheel and the second toothing region of the toothing of the rotary valve extends into the first axial region and the second axial region of the control gearwheel.

Response to Applicant Argument:

The Applicant recited that:
"A claim is anticipated only if each and every element as set forth in the claim is found, either expressly or inherently described, in a single prior art reference." Verdegaal Bros. v. Union Oil Co. of California, 814 F.2d 628,631, 2 USPQ2d 1051, 1053 (Fed. Cir. 1987).
 The Examiner agree with.

The Applicant claim that Reswick does not disclose: 
a drive coupled to a control gear comprising a control gearwheel having at least one control toothing section engageable with a toothing of the rotary valve to adjust the rotary valve between the open position and the closed position, 
as set forth in independent claim 1.

And that what in the Office Action, it is alleged that Reswick discloses: 
a drive coupled to a control gear comprising a controlled gearwheel having at least one control two things section engageable with a two thing of the Rotary valve to adjust the Rotary valve between the open position and the closed position.
Here the Applicant called it “two things section”, what the Examiner considered to be a “toothing section” 

However this is what the Examiner did consider to support his rejection of claim 1 which is contested by the Applicant:
-a drive coupled to a Control gear (46) comprising a control gearwheel (48) having at least one control toothing section engageable with a toothing (47) of the rotary valve to adjust the rotary valve (19) between the open position and the closed position.  

On Page 2, line 47–55, Reswick discloses that:
The valve of  each distributor is driven in step by step rotation from a motor 45 operating 
through a speed reducer 46 and intermittent motion gears 47 and pinion 48. 
The gears and pinion are shown in detail in Figs. 6-9 inclusive. 
The intermittent motion gear 47 is affixed non rotatably to the valve. 
The gear is provided with teeth 49, the ends of which are concave transversely.

This is to disclose that:
The drive is a motor 45 coupled to speed reducer 46 which comprises a pinion 48 with toothing section engaged with toothing of intermittent motion gears 47.

In Reswick, Parts 48 and 47 are called respectively Pinion 48 and intermittent motion gears 47; and as such comprise “toothing section” as opposed to “two things section”
The tooth profile on the Pinion 48 and the intermittent motion gears 47 may be of a different kind, the Pinion 48 and the intermittent motion gears 47 are still a pinion and gear system.
This profile intermittent motion in absence of a stepper motor. 

The Applicant also claimed that Reswick discloses 
lubricant enters via inlet port 15 and shifts the piston 36 back and forth depending on the position of the rotatable cylindrical valve 19. 
Lubricant is pushed out alternately through the (five in each case) outlet ports 14 or 14'.
The same and only rotary valve 19 is assigned to each of the outlet ports 14 or 14'. 
FIGS. 4-5 of Reswick are shown below:


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


But that Reswick does not disclose 
a control toothing section, as recited in independent claim 1. 
The drive pinion 48 of Reswick is not a control toothing section. 
And that additionally, the pins 52 provided with rolls 53 of Reswick do not disclose a "toothing", thus no control toothing section is disclosed.

However on Page 2, line 47–55, Reswick discloses that:
The intermittent motion gear 47 is affixed non rotatably to the valve. 
The gear is provided with teeth 49, the ends of which are concave transversely.
The drive pinion 48 is provided with a cylindrical  portion 50 having a radius  
substantially equal to the radius of the concavity of each tooth. The cylindrical 
portion nests in the concave portion of the teeth successively  and  functions to hold 
the gears 47 stationary between the step by step movement of the gears. The cylindrical  
portion is provided with oppositely disposed recesses 51 to permit freedom of  
rotation between the drive pinion and the gears. 

The examiner has in previous argument established that the drive pinion 48 and the intermittent motion gear 47 have engageable toothing sections, and that they engage during operation while driven by motor 45 via a speed reducer 46.
The drive pinion 48 providing the driving motion, the intermittent motion gear 47 being affixed non rotatably to the valve, moves the valve in the same direction it would go and in doing so, controlling its opening and closing. 
Clearly, the drive pinion 48 of Reswick is a control toothing section controlling the intermittent motion gear 47 being affixed non rotatably to the valve, so to say, controlling the opening and closing of the valve.

For at least the foregoing reasons, Reswick meets the previous limitations of claim1. Conley is added as a new reference in the rejection of claim 1 to meet the newly added limitations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FLORENT KOFFI KONAN whose telephone number is (571)272-8975. The examiner can normally be reached Monday-Friday 8:30 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/F.K.K./Examiner, Art Unit 3655   

/CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655